Citation Nr: 1750818	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a February 2015 videoconference hearing before the undersigned Veterans' Law Judge (VLJ) and a transcript of this hearing is of record.

In a December 2016 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a July 2017 Order, the Court granted a Joint Motion for Remand (JMR) and vacated the Board's decision.  This matter was remanded to the Board for readjudication in accordance with the JMR. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C.A. § 7107 (a)(2).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss is due to his military service.  He worked in aerial photography with exposure to flight line noise and processing machinery, as well as exposure to gunfire and grenades as part of basic training.  He asserts that this exposure produced acoustic trauma that permanently damaged his bilateral hearing and resulted in current hearing loss 

The service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss.  The Veteran's hearing was tested in July 1963 at the beginning of service.  At that time, audiometric findings in ASA units were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0

n/a
-5
LEFT
0
0
-5
n/a
-5

The Veteran's hearing was again tested in May 1967 at the time of his separation examination.  Audiometric findings (ASA units) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
5
15

In February 2012, the Veteran was afforded a VA Compensation and Pension audiological examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
50
70
LEFT
15
25
40
75
80

Speech audiometry using the Maryland CNC test revealed speech recognition ability of 88 percent in the right ear and of 88 percent in the left ear.

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but concluded that the Veteran's hearing loss was less likely than not related to his in-service noise exposure/acoustic trauma.  The examiner opined that, in evaluating the Veteran's service treatment record, the Veteran's hearing did not show a significant enough shift in hearing acuity from his entrance to his separation examination.  

Under 38 C.F.R. § 3.385, impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service.  The determination of this depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The VA examiner appears to have based her opinion on the premise that there was no significant threshold change in either ear between the time of the July 1963 examination and the May 1967 examination.   

In light of this medical history, in April 2015, the Board requested a VHA medical opinion concerning whether it as likely as not that any current hearing loss disability was related to military service.  Specifically, the Board requested the examiner to address whether in-service noise exposure resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  Secondly, if it is found that auditory hair cell damage is a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in greater permanent hearing loss than otherwise would be manifest. 

In an April 2015 VA audiological report, the examiner found that it was less likely than not the Veteran's hearing loss is related to military service.  In providing the rationale, the physician stated that Veteran's "in-service acoustic environment could have plausibly triggered mild hearing loss during his tour of duty, manifested by right 20 [decibel] increase at 4 [kilohertz] in his May 1967 audiogram."  The examiner further stated that the "depth" of his current hearing loss "appears to be in substantial excess of what would been expected even if one were to accept" research findings cited by the Board regarding auditory nerve damage from noise-induced hearing loss.  

Partly based on this opinion, the Board denied service connection for bilateral hearing loss in a September 2016 decision which was appealed to the Court.  

The Court found that the Board erred in relying on the April 2015 VHA medical opinion.  The parties to the July 2017 JMR agreed that the VA examiner did not adequately address the question posed by the Board concerning the likelihood that the damaged hair cells from service would result in greater permanent hearing loss than otherwise would be manifest.  See July 2017 JMR.  Therefore, additional opinion is needed.  

Secondly, the Court found that the Board should make additional attempts to obtain medical records that date from 1967 to 1990 from the private physician, Dr. Kreshel.  The Court pointed out that in a response to an April 2012 VA request for records, the RO was directed by the recipient to obtain records from an unidentified clinic that they were transferred to in 2008.  (See hand-written notations on the bottom of an April 24, 2012, RO letter to Dr. Kreshel.)  As there was not an additional attempt to obtain the records and to inform the Veteran of the failure to acquire these documents, the Court found that the case should be remanded.   

Accordingly, the case is REMANDED for the following action:

1. The RO with the help of the Veteran should make another attempt to obtain medical records that date from 1967 to 1990 from the private physician, Dr. Kreshel.  Any negative search must be noted in the e-file and communicated to the Veteran. If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the e-folder.

2. Subsequently, the RO should have the Veteran's e-file reviewed by an ear, nose, and throat (ENT) specialist.  The physician should review the pertinent evidence as basically outlined above and render an opinion as to the following:

Please comment as to whether it is at least as likely as not that any current hearing loss disability had its onset in service, was caused by service or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to the current bilateral hearing loss. Please comment upon the reports of the prior examinations and explain the reasons for your conclusions. 

Regarding the basis for that opinion, please comment on the likelihood that the loud noises experienced during service, including airplane engines, machinery, small arms, machine guns, recoilless rifles, mortars, claymore mines, grenades and artillery, resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service. If you find auditory hair cell damage to be a likely result of the military noise exposure, and since the VHA physician did not, the Board would appreciate the ENT to specifically comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest. 

In addition, specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006).  J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586. 

The examiner must provide a specific basis or rationale for the negative nexus opinion. [See the July 2017 Joint Motion for Remand.] An examination should be scheduled and performed if only deemed necessary. 

3. Then readjudicate the claim in light of all additional evidence.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




